                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

    VINCENT A., 1                             )
                                              )
                        Plaintiff,            )          No. 16 C 7136
                                              )
           v.                                 )          Magistrate Judge
                                              )          Maria Valdez
    NANCY A. BERRYHILL, Acting                )
    Commissioner of Social Security, 2        )
                                              )
                        Defendant.            )
                                              )

                     MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Vincent A.’s claim for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s request to reverse the Commissioner’s decision is

denied, and the Commissioner’s motion for summary judgment [Doc. No. 26] is

granted.




1 In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff
only by his first name and the first initial of his last name.
2Nancy A. Berryhill is substituted for her predecessor, Carolyn W. Colvin, pursuant
to Federal Rule of Civil Procedure 25(d).
                                  BACKGROUND

I.    PROCEDURAL HISTORY

      On February 23, 2013, Plaintiff filed his application for DIB, alleging

disability since October 3, 2008 due to a back injury that resulted in spinal fusion.

(R. 96, 115, 201.) His application was denied initially and again upon

reconsideration. (R. 96, 106, 111–20.) Plaintiff requested a hearing, which took

place before an Administrative Law Judge (“ALJ”) on December 17, 2014. (R. 32–87,

121–22.) Plaintiff was represented by counsel and testified. (R. 32–34, 36–77.) A

vocational expert also offered testimony. (R. 77–84.) At the hearing, Plaintiff,

through his counsel, amended his alleged disability onset date to December 31,

2008. (R. 19, 38–39.) On February 5, 2015, the ALJ issued an unfavorable decision

finding Plaintiff not disabled. (R. 16–31.) The Appeals Council denied review on

May 5, 2016. (R. 1–5.)

II.   ALJ DECISION

      In determining that Plaintiff was not disabled, the ALJ analyzed Plaintiff’s

claim according to the five-step sequential evaluation process established under the

Social Security Act. (R. 19–21); see 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ

determined that Plaintiff had not engaged in substantial gainful activity since

December 31, 2008, his amended onset date, through September 30, 2011, his date

last insured (the “Relevant Period”). (R. 21.) At step two, the ALJ found that

Plaintiff suffered from severe lumbar spine impairments during the Relevant

Period. (Id.) The ALJ further found that although Plaintiff was at least moderately




                                           2
obese during most of the Relevant Period, his obesity was non-severe. (Id.) At step

three, the ALJ determined that, during the Relevant Period, Plaintiff did not have

an impairment or combination of impairments that met or medically equaled the

severity of one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. (R. 22.)

         Before step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) during the Relevant Period to perform “medium work” as defined

in 20 C.F.R. § 404.1567(c), subject to several additional limitations. 3 (R. 22.) At step

four, the ALJ concluded that Plaintiff could not perform any of his past relevant

work as a ________________________ during the Relevant Period. (R. 25–26.)

However, at step five, the ALJ found that jobs existed in significant numbers in the

national economy that Plaintiff could have performed, such as office helper, mail

clerk, and labeler, leading to the conclusion that Plaintiff was not disabled during

the Relevant Period. (R. 26–27.)

                                            DISCUSSION

I.       ALJ LEGAL STANDARD

         Under the Social Security Act, a person is disabled if he is unable “to engage

in any substantial gainful activity by reason of any medically determinable physical


3   The ALJ limited Plaintiff as follows:
         [Plaintiff] could lift up to 41 pounds occasionally and lift or carry up to 24
         pounds frequently, perform eight hours of exertional activity with sitting up
         to 30 minutes at a time, and standing up to 50 minutes at a time. [Plaintiff]
         could not climb ladders, ropes or scaffolds and could occasionally climb ramps
         and stairs, stoop, crouch, kneel and crawl.
(R. 22.)


                                                3
or mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A). To determine disability, the ALJ considers five questions in

the following order: (1) Is the plaintiff presently unemployed? (2) Does the plaintiff

have a severe impairment? (3) Does the impairment meet or medically equal one of

a list of specific impairments enumerated in the regulations? (4) Is the plaintiff

unable to perform his former occupation (i.e., past work)? and (5) Is the plaintiff

unable to perform any other work? See Young v. Sec’y of Health & Human Servs.,

957 F.2d 386, 389 (7th Cir. 1992); 20 C.F.R. § 404.1520(a)(4).

      An affirmative answer at either step three or step five leads to a finding of

disability. Young, 957 F.2d at 389. A negative answer at any step, other than at step

three, precludes a finding of disability. Id. The plaintiff bears the burden of proof at

steps one through four. Id. If the plaintiff meets this burden, the burden shifts to

the Commissioner to show the plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. See Weatherbee v. Astrue, 649 F.3d

565, 569 (7th Cir. 2011).

II.   JUDICIAL REVIEW

      Because the Appeals Council denied review, the ALJ’s decision became the

final decision of the Commissioner, which is reviewable by this Court. 42 U.S.C. §

405(g); Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005). “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Thus, judicial review of the ALJ’s decision is




                                           4
limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000). “Substantial evidence means ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Id. (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). This Court may not substitute its judgment for

that of the ALJ, reweigh evidence, resolve conflicts, or decide questions of

credibility. Id.; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding

that the ALJ’s decision must be affirmed even if “reasonable minds could differ” so

long as “the decision is adequately supported”) (internal citation and quotations

omitted).

      Although the ALJ need not “address every piece of evidence or testimony in

the record, the ALJ’s analysis must provide some glimpse into the reasoning behind

her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001).

This requires the building of “an accurate and logical bridge from the evidence to

[the ALJ’s] conclusion.” Clifford, 227 F.3d at 872. The ALJ must explain his

“analysis of the evidence with enough detail and clarity to permit meaningful

appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir.

2005); see also Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a

duty to fully develop the record before drawing any conclusions and must

adequately articulate his analysis so that we can follow his reasoning.”) (internal

citations omitted).




                                           5
       The Court plays an “extremely limited” role in reviewing the ALJ’s decision.

Elder, 529 F.3d at 413. Where conflicting evidence would allow reasonable minds to

differ, the responsibility for determining disability falls upon the ALJ, not the

Court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir. 1990). Even so, an ALJ

must consider all relevant evidence, and it cannot “select and discuss only that

evidence that favors his ultimate conclusion.” Herron v. Shalala, 19 F.3d 329, 333

(7th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that the ALJ reversibly erred by improperly evaluating

Plaintiff’s RFC, failing to discuss evidence after Plaintiff’s date last insured, and

finding Plaintiff “not entirely credible.” For the reasons that follow, the Court

disagrees.

       A.    The ALJ’s RFC Assessment

       “The RFC is an assessment of what work-related activities the claimant can

perform despite [his] limitations.” Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir.

2004). The ALJ makes this assessment “based upon the medical evidence in the

record and other evidence, such as testimony by the claimant or his friends and

family.” Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008).

       Here, the ALJ’s RFC assessment restricted Plaintiff to “medium work” as

defined in 20 C.F.R. § 404.1567(c) subject to several additional limitations. (R. 22.)

These limitations restrict Plaintiff to occasionally lifting forty-one pounds;

frequently lifting or carrying twenty-four pounds; performing eight hours of




                                           6
exertional activity with sitting up to thirty minutes at a time and standing up to

fifty minutes at a time; never climbing ladders, ropes, or scaffolds; and occasional

stooping, crouching, kneeling, crawling, and climbing ramps and stairs. (Id.)

      Plaintiff contends that in crafting this RFC, the ALJ erred by: (1) relying

upon a doctor’s summary of a functional capacity evaluation (“FCE”) instead of the

actual evaluation itself; and (2) making a medical determination regarding another

doctor’s examination. Neither contention is persuasive.

             1.      Dr. Lorenz’s June 2010 Summary of Plaintiff’s FCE

      In April 2010, Mark Lorenz, M.D., a physician at Hinsdale Orthopaedics,

evaluated Plaintiff’s low-back pain and recommended that he undergo an FCE. (R.

443–45.) After Plaintiff underwent the FCE, he returned to see Dr. Lorenz in June

2010. (R. 446.) At this visit, Dr. Lorenz summarized the FCE as “a valid test”

showing Plaintiff “at a light physical demand, maximum lifting about 24-pound[s]

frequently, 41-pounds occasionally, occasional bending and stooping and crouching,

maximum sitting 30-minutes, maximum standing 50-minutes.” (Id.) Although Dr.

Lorenz believed that Plaintiff could not “return to medium-heavy work” as a

warehouse worker, Dr. Lorenz recommended that Plaintiff “return to work within

the parameters of the FCE” and deemed him to be at maximum medical

improvement. (Id.)

      The FCE itself was not in the record. [See Doc. No. 27 at 1.] Nonetheless, the

ALJ gave the FCE results—as recited in Dr. Lorenz’s June 2010 note—the “most

weight” because they were “reflective of [Plaintiff’s] capacities by the end of the date




                                           7
last insured.” (R. 25.) Except for the “light physical demand” restriction, the ALJ

incorporated all the FCE restrictions acknowledged by Dr. Lorenz into Plaintiff’s

RFC. (See R. 22, 446.) Plaintiff contends, however, that Dr. Lorenz’s recitation of

the FCE “did not provide enough information for the ALJ to make a determination

as to [Plaintiff’s] ability to work full-time” and the limitations from the FCE are

incomplete; as such, Plaintiff believes that the ALJ should have developed Dr.

Lorenz’s opinion further or obtained a copy of the FCE itself. [Doc. No. 17-1 at 8–

11.]

       According to Plaintiff, the ALJ improperly assumed that Plaintiff could work

full-time based on the results of the FCE. But the ALJ made no such assumption.

Instead, the ALJ assessed Plaintiff’s RFC based on the evidence in the record and

then, relying upon testimony from a VE, he determined whether an individual with

that RFC could perform Plaintiff’s past work or other work in the national economy.

(R. 25–27.) Although the ALJ found that Dr. Lorenz’s recitation of the FCE results

supported many restrictions in an RFC that ultimately led to a non-disability

finding, this does not translate into an “assumption” that the FCE alone authorized

Plaintiff to work full-time.

       Nor did the ALJ simply assume the presence of restrictions that were absent

from Dr. Lorenz’s recitation of the FCE, such as the RFC’s prohibition on climbing

ladders, ropes, or scaffolds and its allowance for occasional kneeling, crawling, and

climbing ramps and stairs. (See R. 22, 446.) These limitations are supported by the

opinions of the non-examining state agency consultants about Plaintiff’s postural




                                           8
activities, to which the ALJ gave “considerable weight.” (R. 25, 92–93, 102–03.) The

ALJ permissibly relied upon more than one evaluation or medical opinion to craft

Plaintiff’s RFC. See Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (explaining

that an “ALJ is not required to rely entirely on a particular physician’s opinion”);

Pascente v. Colvin, No. 13 C 445, 2014 WL 1775821, at *7 (N.D. Ill. May 5, 2014)

(finding no error in the ALJ’s adoption of certain limitations from one doctor’s

opinion and other limitations from another doctor’s opinion in assessing the

claimant’s RFC).

      Plaintiff then contends that the FCE’s sitting and standing restrictions,

which restrict him to standing for fifty minutes and sitting for thirty minutes at a

time, do not address what happens after these maximum durations are met or the

length of time until Plaintiff can sit or stand again after they are met. Plaintiff,

however, does not identify any record evidence that fills in these purportedly

missing blanks; for example, he does not identify any evidence showing that he

needs to “walk, stretch, recline, or perform any other postural activity” after sitting

or standing for a certain amount of time. [Doc. No. 38 at 2]; see Eichstadt v. Astrue,

534 F.3d 663, 668 (7th Cir. 2008) (explaining that because a claimant “bears the

burden of producing medical evidence” to support his disability claim, he “bears the

risk of uncertainty”). Nor does Plaintiff cite any legal authority requiring this level

of detail from the ALJ’s RFC assessment. Indeed, as the VE was able to identify

jobs that could be performed by an individual with the FCE’s sitting and standing

restrictions, there is no indication that additional details were necessary. (R. 79–




                                            9
84); cf. Milliken v. Astrue, 397 F. App’x 218, 222 (7th Cir. 2010) (unpublished

decision) (explaining that “the RFC assessment is not an end in itself . . . but a tool”

that assists in determining whether a claimant “can perform past relevant work or

other work”).

      Plaintiff’s argument also ignores the RFC’s “medium work” restriction. (R.

22.) This restriction provides additional details about Plaintiff’s sitting and

standing capabilities, as medium work requires standing or walking, off and on, for

a total of approximately six hours, with intermittent sitting allowed during the

remaining two hours of the workday. See SSR 83-10, 1983 WL 31251, at *6 (Jan. 1,

1983). Thus, Plaintiff can stand and sit (for up to fifty minutes and thirty minutes

at one time, respectively) in any combination that allows him to stand and walk for

at least six hours during the workday.

      Plaintiff next invokes SSR 96-5p and Barnett v. Barnhart, 381 F.3d 664 (7th

Cir. 2004) to argue that “[t]he ALJ was required to develop Dr. Lorenz’s opinion

further and re-contact him for clarification[.]” [Doc. No. 17-1 at 11.] SSR 96-5p and

Barnett, however, only call for re-contacting a physician when the basis underlying

the physician’s opinion is unclear. See Barnett, 381 F.3d at 669 (requiring an ALJ

“to solicit additional information to flesh out an opinion for which the medical

support is not readily discernable”) (emphasis added); SSR 96-5p, 1996 WL 374183,

at *6 (July 2, 1996) (requiring an ALJ to “make ‘every reasonable effort’ to

recontact” a treating source for clarification of the treating source’s opinion if the

ALJ “cannot ascertain the basis of the opinion from the case record”) (emphasis




                                           10
added). Here, however, Plaintiff’s FCE was unquestionably the basis for the

functional restrictions contained in Dr. Lorenz’s June 2010 note. More generally,

Plaintiff has not shown that the ALJ’s reliance upon Dr. Lorenz’s summary of the

FCE—as opposed to the FCE itself or a more detailed explanation by Dr. Lorenz—

prejudiced him in any way. See Nelms v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009)

(explaining that the Court “generally upholds the reasoned judgment of the [ALJ]

on how much evidence to gather” and that the failure to obtain certain evidence

must be prejudicial to require remand).

       Plaintiff also argues for the first time in reply that it is “especially true” that

the ALJ should have re-contacted Dr. Lorenz because the evidence, which shows

that Plaintiff needed to lie down during the day, is consistent with interpreting Dr.

Lorenz’s note to allow for such an accommodation. [Doc. No. 38 at 3–4.] Plaintiff

should have raised this argument in his opening brief, and he has forfeited it by

failing to do so. See Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009) (explaining

that a “district court is entitled to find that an argument raised for the first time in

a reply brief is forfeited”). In any event, the evidence cited by Plaintiff consists of his

hearing testimony and a doctor’s recitation of his complaints. [Doc. No. 38 at 3–4.]

Because the ALJ’s subjective symptom evaluation was not “patently wrong,” as

discussed below, the ALJ had no obligation to credit Plaintiff’s alleged need to lie

down. See Elder, 529 F.3d at 414 (affirming the ALJ’s decision to disregard a

claimant’s testimony where the decision was not “patently wrong”). Moreover, Dr.

Lorenz opined that Plaintiff could perform work “at a light physical demand” level




                                            11
(R. 446), and the need to lie down is inconsistent with the ability to perform even

less physically demanding (i.e., sedentary) work. See Roddy v. Astrue, 705 F.3d 631,

639 (7th Cir. 2013). Thus, it is not reasonable to read Dr. Lorenz’s note as implicitly

including an allowance for Plaintiff to lie down during the day. In sum, Plaintiff has

not shown that the ALJ erred in relying upon Dr. Lorenz’s June 2010 summary of

Plaintiff’s FCE to assess his RFC.

               2.   Dr. Kirincic’s July 2011 Examination

      In July 2011, Plaintiff presented to Marie Kirincic, M.D., another doctor from

Hinsdale Orthopaedics. (R. 434–35.) Upon examining Plaintiff, Dr. Kirincic noted,

among other things, that Plaintiff’s ability to bend forward (flexion) was decreased

by more than 25% and his ability to bend backward (extension) was decreased by

75%, with both actions causing pain in his right sacroiliac joint. (R. 434.) Dr.

Kirincic also noted that Plaintiff’s bilateral side bending was decreased by 25

percent and that he experienced “[p]ain with right lower extremity side bending.”

(R. 434–35.)

      In 2013, state agency consultants Richard Lee Smith, M.D., and Reynaldo

Gotanco, M.D., assessed Plaintiff’s functional limitations at the initial and

reconsideration stages of agency review, respectively. (R. 88–95, 97–105.) Both Dr.

Smith and Dr. Gotanco concluded that Plaintiff could occasionally lift or carry

twenty pounds; frequently lift or carry ten pounds; and occasionally stoop. (R. 92,

102–03.) In doing so, both consultants acknowledged Dr. Kirincic’s July 2011




                                          12
examination and, specifically, her findings regarding Plaintiff’s ability to bend. (R.

92, 102.)

        The ALJ concluded that nothing in Dr. Kirincic’s examination compelled him

to give “less weight to the [FCE] results and Dr. Lorenz’s adoption of the same” or,

as the parties put it, to assess a more restrictive RFC. (R. 25.) As for the state

agency consultants, the ALJ gave “considerable weight” to their opinions about

Plaintiff’s postural activities, which includes their opinion that Plaintiff can

occasionally stoop, but he only gave “some weight” to the consultants’ opinions

regarding Plaintiff’s ability to lift and carry. (R. 25, 92, 103.) Instead, he gave

greater weight to and adopted the lifting and carrying capabilities indicated by the

FCE (forty-one pounds occasionally and twenty-four pounds frequently). (R. 22, 25,

446.)

        In his opening brief, Plaintiff argues that the ALJ erred by failing to first

consult “an independent medical source (including Dr. Lorenz)” before determining

that Dr. Kirincic’s examination did not warrant a more restrictive RFC. [Doc. No.

17-1 at 11–12.] But the ALJ was only required to recontact a medical source like Dr.

Lorenz if “the evidence received is inadequate to determine whether the claimant is

disabled.” Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004). And Plaintiff does

not explain why that was the case here. Nor does Plaintiff explain how the ALJ

abused his discretion in not calling an independent medical expert to review Dr.

Kirincic’s examination results. See id. (finding that “the ALJ acted within his

discretion in deciding not to call a medical expert”); Simonetti v. Colvin, No. 13 CV




                                            13
04394, 2014 WL 4063110, at *10 (N.D. Ill. Aug. 11, 2014) (noting that “it is not

mandatory” for the ALJ to secure a medical expert).

       And after the Commissioner filed her brief, Plaintiff abandoned this

argument altogether. Instead, he asserts for the first time in his reply that the ALJ

failed to assess potential conflicts between Dr. Kirincic’s examination findings

regarding Plaintiff’s ability to bend and the RFC restrictions addressing Plaintiff’s

ability to stoop, lift, and carry. [Doc. No. 38 at 4–5.]4 Plaintiff has forfeited this

argument by not raising it in his opening brief. See Narducci, 572 F.3d at 324. But

even if Plaintiff had not forfeited this argument, he has failed to show that Dr.

Kirincic’s examination findings require remand, as was his burden. See Shinseki v.

Sanders, 556 U.S. 396, 409–10 (2009).

       The Court begins with the RFC’s “occasional stooping” restriction, which

requires Plaintiff to bend downward and forward at the waist for up to one-third of

the time. SSR 83-10, 1983 WL 31251, at *5–6. It is true that requiring a claimant to

stoop for any amount of time (even if only occasionally) is potentially inconsistent

with a diminished ability to bend forward. See Stroud v. Berryhill, No. 2:17-CV-

00067, 2018 WL 4501674, at *4 (N.D. Ind. Sept. 19, 2018) (“[I]f a claimant is limited

to a certain degree of motion, the ALJ does not appropriately accommodate the

claimant by providing durational limitations.”). Even so, the Seventh Circuit has

indicated that there is no inconsistency to be resolved when a medical opinion



4Plaintiff also refers to hearing testimony about his trouble climbing stairs, but it is
unclear how this testimony relates to the RFC’s stooping, lifting, and carrying
restrictions.


                                              14
finding that a claimant can occasionally stoop expressly relies upon findings that

note the claimant’s limited ability to bend. In Mueller v. Colvin, 524 F. App’x 282

(7th Cir. 2013) (unpublished decision), the claimant argued “that the ALJ failed to

discuss the ‘potential conflict’ between [an examining doctor’s] finding that she

could bend forward only 50 degrees and [the state agency consultant’s] opinion that

she could stoop occasionally.” Id. at 284, 286. The Mueller court rejected this

argument, finding that “no conflict existed for the ALJ to resolve” because the state

agency consultant explicitly relied upon the examining doctor’s finding regarding

the claimant’s ability to bend. Id. at 286; see also Brady v. Berryhill, No. 2:16-CV-

523-PRC, 2018 WL 1167216, at *9–10 (N.D. Ind. Mar. 6, 2018) (finding that there

was no conflict to resolve between the state agency consultants’ opinions, which did

not limit the claimant’s ability to stoop, and examination records showing limited

lumbar flexion because the consultants’ opinions acknowledged these findings).

      Similarly, the state agency consultants here both expressly acknowledged Dr.

Kirincic’s examination findings regarding Plaintiff’s ability to bend and still found

that Plaintiff could occasionally stoop. (R. 92–93, 102–03.) And the ALJ’s “occasional

stooping” restriction relies at least in part upon the consultants’ opinions on this

issue. (See R. 25.) Given that the state agency consultants expressly considered Dr.

Kirincic’s examination findings, it is unclear why this medical scrutiny is

insufficient to resolve any potential conflicts between Plaintiff’s observed

limitations in bending and her ability to stoop. See Simonetti, 2014 WL 4063110, at




                                          15
*10 (“[T]he ALJ acted reasonably within her discretion in relying on the state

agency and declining to obtain a medical expert.”).

      The two cases cited by Plaintiff—Golembiewski v. Barnhart, 322 F.3d 912

(7th Cir. 2003) and Thomas v. Colvin, 534 F. App’x 546 (7th Cir. 2013) (unpublished

decision)—do not compel a different result. Although Golembiewski found that the

ALJ did not resolve a potential conflict between an examination showing that the

claimant had 40 degrees of lower back flexion and a later state agency finding that

the claimant could stoop occasionally, there is no indication that the state agency

finding relied on or otherwise acknowledged the earlier examination, as is the case

here. 322 F.3d at 917. In fact, the Seventh Circuit in Mueller distinguished

Golembiewski on the basis that, as discussed above, the state agency consultant’s

“occasional stooping” opinion explicitly relied on examination findings that noted

the claimant’s limited ability to bend. 524 F. App’x at 286. Moreover, the ALJ in

Golembiewski failed to discuss the claimant’s limited ability to bend and failed to

address either of the medical assessments at issue. 322 F.3d at 917. That is not the

case here: the ALJ specifically discussed Dr. Kirincic’s July 2011 examination,

including her findings regarding Plaintiff’s ability to bend, as well as the state

agency consultants’ opinions. (R. 23–25.)

      Thomas is closer to the facts of this case, but it also does not require remand.

The Seventh Circuit found an unresolved conflict even though the state agency

consultant’s opinion that the claimant could stoop occasionally was made after

reviewing a consultative examination report that found that the claimant had only




                                            16
50 degrees of lower back flexion. 534 F. App’x at 551. First, because the consultative

examination in Thomas “occurred 19 months before [the claimant] was diagnosed

with severe lumbar stenosis and underwent significant back surgery,” the court felt

that another medical evaluation was likely necessary to re-evaluate the claimant’s

ability to bend. Id. This makes sense: after a severe stenosis diagnosis and major

surgery, the claimant’s ability to bend might have been significantly different than

what had been reported 19 months earlier, thereby affecting the state agency

consultant’s reliance on the earlier examination and, likewise, his opinion about

stooping.

      In this case, however, Dr. Kirincic’s examination took place shortly before the

date last insured (“DLI”), and there is no indication that any diagnoses or

procedures between that examination and the DLI would have altered her

conclusions or the state agency consultants’ acknowledgement of those conclusions.

Second, the Thomas court reversed and remanded because the ALJ failed to address

the claimant’s need for a cane; the potential “occasional stooping” conflict was just

one of many other issues the court felt should be addressed as well because remand

was already being ordered. 534 F. App’x at 550–52. But here, the ALJ did not

commit any reversible errors that require remand. Thus, the situation here aligns

more closely with Mueller—which affirmed the ALJ’s decision despite an alleged

conflict between the stooping opinion and evidence of limited bending—than

Thomas.




                                          17
      Plaintiff also fails to explain what conflict could exist between his ability to

bend (as observed by Dr. Kirincic) and his ability to lift and carry (as assessed by

the ALJ), as he was obligated to do. See Shinseki, 556 U.S. at 409–10; Econ. Folding

Box. Corp. v. Anchor Frozen Foods Corp., 515 F.3d 718, 721 (7th Cir. 2008) (“It is

not the court’s responsibility to research the law and construct the parties’

arguments for them.”). Neither Golembiewski nor Thomas addressed a potential

conflict between limitations on bending and an RFC’s lifting and carrying

requirements. See Golembiewski, 322 F.3d at 917; Thomas, 534 F. App’x at 551.

Even if the lifting and carrying aspects of the RFC were too great—which Plaintiff

has not shown—the state agency consultants found that Dr. Kirincic’s findings

supported the ability to lift and carry twenty pounds occasionally and ten pounds

frequently. (R. 92, 102.) The VE testified that someone whose ability to lift and

carry was restricted in this manner would still be able to perform other work. (R.

79–82.) Thus, based on the VE’s testimony and the only medical evidence in the

record interpreting Dr. Kirincic’s examination findings, Plaintiff’s ability to lift and

carry would still not render him disabled. See Baker v. Colvin, No. 13 C 311, 2015

WL 719604, at *5 (N.D. Ill. Feb. 18, 2015) (“[E]ven if the ALJ had adopted the RFC

limitations in the state agency consultants' reports, the ALJ would still find that

[the claimant] is not disabled because jobs exist in the regional economy for

someone with those limitations.”). Accordingly, the ALJ did not reversibly err in

assessing Dr. Kirincic’s July 2011 examination.




                                           18
       B.     Post-DLI Evidence

       Plaintiff also contends that the ALJ reversibly erred by failing to discuss

evidence that post-dated his September 30, 2011 DLI. The Commissioner does not

dispute that the ALJ failed to discuss post-DLI evidence, but she argues that the

post-DLI evidence here was irrelevant because it did not discuss or establish

Plaintiff’s limitations before the DLI.

       Although Plaintiff must establish that he was disabled before his DLI,

McHenry v. Berryhill, 911 F.3d 866, 869 (7th Cir. 2018), evidence arising after the

DLI may still be relevant to this determination. Catherine P. v. Berryhill, No. 17 CV

50287, 2019 WL 1057313, at *6 (N.D. Ill. Mar. 6, 2019); see Parker v. Astrue, 597

F.3d 920, 925 (7th Cir. 2010) (explaining that an ALJ must “consider all relevant

evidence, including the evidence regarding the plaintiff’s condition at present” to

determine whether the plaintiff was disabled by his DLI) (emphasis in original).

Nonetheless, Plaintiff has not shown that a discussion of the post-DLI evidence

could lead to a different result on remand, and thus the ALJ’s failure to do so is at

most a harmless error. See McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011).

       The post-DLI evidence identified by Plaintiff is from April 2013 through

October 2013. At an April 2013 visit to Dr. Lorenz, Plaintiff complained of lower

back pain. (R. 432.) At that visit, Dr. Lorenz suspected an overlying pseudarthrosis 5



5 Pseudarthrosis “is the result of a failed spinal fusion” and “can occur at any place where
spinal fusion was attempted[.]” Pseudarthrosis Causes & Symptoms,
https://www.spinemd.com/symptoms-conditions/pseudarthrosis (last visited Apr. 29, 2019).
It “presents as either axial (neck or back) or radicular (arms or leg) pain that occurs months
to years after a previous lumbar fusion.” Id.


                                             19
and the loosening of hardware in Plaintiff’s back, which was inserted during a prior

spinal fusion surgery. (R. 433, 462.) An April 2013 CT scan indicated neural

foraminal narrowing in Plaintiff’s lumbar spine. (R. 507.) In July 2013, Plaintiff

underwent surgery to remove the hardware that was implanted during his previous

spinal fusion. (R. 462–67.) In the weeks following the surgery, Plaintiff reported

that he walked with a cane and experienced mid-lower back pain that could

increase to a 9 out of 10 with twisting and turning. (R. 481, 483.) In October 2013, a

physician’s assistant diagnosed Plaintiff with lumbar degenerative disc disease and

lumbar facet syndrome. (R. 514–16.)

       In his opening brief, Plaintiff contends that the April 2013 impressions of

pseudarthrosis and neural foraminal narrowing, his July 2013 surgery, and his

October 2013 diagnosis of degenerative disc disease gave rise to an inference that

his impairments were present before his DLI and worsened after 2011. [Doc. No. 17-

1 at 14.]6 But missing entirely from Plaintiff’s opening brief is any discussion as to

why this is the case. The temporal gap between the DLI and the evidence at issue

here is not one of a few weeks or months; instead, all the evidence identified by

Plaintiff post-dates his September 30, 2011 DLI by at least a year and a half. See

Curtis v. Colvin, No. 12 C 8964, 2014 WL 1917094, at *2, *5 (N.D. Ill. May 13, 2014)

(finding that medical evidence from March and April 2011 did not support the

claimant’s contention that he was disabled by December 31, 2009). Moreover,



6 Plaintiff also cites to hearing testimony without any clear explanation as to its
significance. [Doc. No. 17-1 at 14.] As discussed below, the ALJ was not obligated to
believe Plaintiff’s testimony or his allegations.


                                             20
Plaintiff asserts that the post-DLI evidence shows that his impairments have

worsened since 2011, which makes the evidence even less relevant, as “the Seventh

Circuit has recognized that worsening of a claimant’s condition after the date last

insured does not provide a basis for granting benefits during the relevant time

period.” Rubio v. Astrue, No. 10 C 6529, 2011 WL 3796755, at *9 (N.D. Ill. Aug. 24,

2011) (citation omitted). Indeed, if Plaintiff’s impairments deteriorated between

September 2011 and April 2013, the evidence from April 2013 and afterwards would

show Plaintiff’s deteriorated abilities at that time—not his abilities during the

Relevant Period. As such, the Court does not see how the post-DLI evidence helps

Plaintiff in this scenario. See Million v. Astrue, 260 F. App’x 918, 921–22 (7th Cir.

2008) (unpublished decision) (explaining that post-DLI medical records were

“relevant only to the degree that they shed light on [the claimant’s] impairments

and disabilities from the relevant insured period”).

      In his reply brief, Plaintiff argues for the first time that certain pre-DLI

evidence shows that pseudarthrosis arose prior to his DLI. [Doc. No. 38 at 6–7.]

Again, Plaintiff should not have waited until his reply brief to identify this evidence

and make this argument. But even if the evidence did show that he suffered from

pseudarthrosis (or any other impairment) before the DLI, Plaintiff has not

explained how this would have led to a different conclusion by the ALJ. All the

conditions identified—pseudarthrosis, neural foraminal narrowing, and

degenerative disc disease—involve his lumbar spine, and the ALJ already

determined that Plaintiff suffered from severe lumbar spine impairments. (R. 21.)




                                          21
The ALJ similarly acknowledged Plaintiff’s continued complaints of back pain. (See,

e.g., R. 23) (“The claimant alleges disability because of constant lower back pain and

nerve damage. . . . The record establishes the claimant has complained of back pain

for several years.”). Plaintiff has thus failed to establish that the later complaints of

back pain would have changed the ALJ’s evaluation.

      Plaintiff also fails to explain how the post-DLI evidence shows that the ALJ’s

RFC assessment is inadequate or otherwise flawed. The relevant question is

whether Plaintiff’s impairments affect his ability to work full time, see Johnson v.

Barnhart, 449 F.3d 804, 805 (7th Cir. 2006), and Plaintiff must demonstrate how

his impairments “support specific limitations affecting [his] capacity to work.”

Weaver v. Berryhill, 746 F. App’x 574, 579 (7th Cir. 2018) (unpublished decision).

Merely identifying various post-DLI impressions, diagnoses, complaints, or

procedures, without more, does not establish a work-related functional limitation.

See id. at 578–79; Richards v. Berryhill, 743 F. App’x 26, 30 (7th Cir. 2018)

(unpublished decision); Perez v. Astrue, 881 F. Supp. 2d 916, 945 (N.D. Ill. 2012); see

also Johnson v. Berryhill, No. 18 C 1395, 2018 WL 5787121, at *7 (N.D. Ill. Nov. 5,

2018) (“Evidence of Plaintiff’s lower back impairments does not automatically

equate to functional limitations caused by those impairments.”).

      Lastly, Plaintiff again invokes SSR 96-5p and Barnett to contend that “the

ALJ was required to re-contact Dr. Lorenz to see if he believed the limitations in the

FCE would still apply as of the” DLI. [Doc. No. 17-1 at 15.] As already discussed,

SSR 96-5p and Barnett only call for re-contacting Dr. Lorenz when the basis




                                           22
underlying his opinion is unclear. See Barnett, 381 F.3d at 669; SSR 96-5p, 1996 WL

374183, at *6. That is not the situation here. Moreover, “[t]he Seventh Circuit has

repeatedly found that an ALJ does not automatically have to update a medical

opinion where there is evidence that post-dates” that opinion. Peters v. Berryhill,

No. 16 CV 6901, 2018 WL 1762442, at *7 (N.D. Ill. Apr. 12, 2018) (internal

quotations omitted). Instead, an ALJ need only recontact a medical source if the

evidence “is inadequate to determine whether the claimant is disabled.” Skarbek,

390 F.3d at 504. Again, that is not the situation here. The ALJ had no obligation to

re-contact Dr. Lorenz to address the post-DLI evidence.

      Plaintiff has not shown that the ALJ’s failure to discuss post-DLI evidence

was harmful, and “[s]imply asserting error without more, as Plaintiff has done, is

not enough.” Falls v. Berryhill, No. 17 C 2805, 2018 WL 5839955, at *9 (N.D. Ill.

Nov. 7, 2018). Thus, remand is not required on this issue.

      C.     The ALJ’s Subjective Symptom Assessment

      Finally, the Court turns to Plaintiff’s argument that the ALJ erred in finding

his subjective symptom allegations “not entirely credible.” (See R. 23.) An ALJ must

adequately explain his evaluation of a claimant’s subjective symptom allegations

“by discussing specific reasons supported by the record.” Pepper v. Colvin, 712 F.3d

351, 367 (7th Cir. 2013). This discussion must allow the Court “to determine

whether [the ALJ] reached [his] decision in a rational manner, logically based on

[his] specific findings and the evidence in the record.” McKinzey, 641 F.3d at 890.




                                          23
         Nonetheless, the Court will overturn an ALJ’s subjective symptom evaluation

only if it is “patently wrong,” i.e., it “lacks any explanation or support.” Elder, 529

F.3d at 413–14 (emphasis added). Thus, the ALJ’s evaluation need not be flawless,

and it will not meet the “patently wrong” threshold so long as it is supported by

enough valid reasons. See Simila v. Astrue, 573 F.3d 503, 517 (7th Cir. 2009);

Halsell v. Astrue, 357 F. App’x 717, 722–23 (7th Cir. 2009) (unpublished decision).

         Here, the ALJ found that Plaintiff’s statements about his symptoms were

“not entirely credible for the reasons explained in this decision.” (R. 23.) One reason

the ALJ gave was that he could not fully credit Plaintiff’s testimony about his

difficulties with walking because it conflicted with other evidence in the record. (Id.)

Specifically, the ALJ noted that although Plaintiff testified that he had difficulty

walking for prolonged periods of time, physical therapy records showed that

Plaintiff’s ability to walk and stand for prolonged periods of time improved. (Id.)

Moreover, the ALJ noted that Anis Mekhail, M.D. 7 released Plaintiff back to work

at full duty in January 2010. (See id.) The ALJ also found that Plaintiff’s testimony

that he needed to use a cane to walk to the mailbox conflicted with his report to Dr.

Mekhail in September 2009 that he did not need to use a cane. (Id.) Later, the ALJ

concluded that in view of Dr. Lorenz’s 2010 findings and Dr. Kirincic’s 2011

findings, Plaintiff’s “allegations and testimony of very limited walking, standing

and sitting is inconsistent with the record.” (R. 24.)




7   Dr. Mekhail performed Plaintiff’s lumber spinal fusion in May 2009. (R. 272–76.)


                                              24
      An ALJ may discount a claimant’s testimony based on conflicts between that

testimony and other evidence, such as medical evaluations and the claimant’s prior

reports to his physicians. See Elder, 529 F.3d at 413–14 (upholding the ALJ’s

decision to disregard the claimant’s testimony because it contradicted what the

claimant had previously told her doctor); Kittelson v. Astrue, 362 F. App’x 553, 557–

58 (7th Cir. 2010) (unpublished decision) (upholding an adverse subjective symptom

assessment that was based on discrepancies between the claimant’s testimony and

her doctors’ evaluations); 20 C.F.R. § 404.1529(c)(4) (June 13, 2011 to Apr. 28, 2016)

(explaining that the ALJ will consider “the extent to which there are any conflicts

between [a claimant’s] statements and the rest of the evidence” in evaluating the

claimant’s symptom allegations). As Plaintiff does not challenge this reasoning on

appeal, it constitutes a basis to uphold the ALJ’s subjective symptom evaluation.

See Vanover v. Colvin, 627 F. App’x 562, 566–67 (7th Cir. 2015) (unpublished

decision) (upholding the ALJ’s subjective symptom assessment because it was based

on several factors that were not challenged by the claimant); see also Elder, 529

F.3d at 414 (upholding a subjective symptom assessment that was supported by a

single valid reason); Kittelson, 362 F. App’x at 557–58 (same).

      Another reason the ALJ put forth for his “not entirely credible” conclusion

involved Plaintiff’s attempts to find work. (R. 24.) The ALJ pointed out that instead

of attempting to return to the workforce after Dr. Mekhail released him back to

work at full duty in January 2010, Plaintiff sought a second opinion from another

doctor. (R. 23–24.) That doctor, Dr. Lorenz, found in June 2010 that Plaintiff could




                                         25
work within the parameters of his recent FCE. (Id.) After receiving Dr. Lorenz’s

opinion, Plaintiff only looked for work by contacting “places of employment where

he previously worked,” and “he never consulted employment or vocational

rehabilitation agencies despite whatever predisposition he may have had for looking

for work closer to home.” (R. 24.)

        Thus, the ALJ viewed Plaintiff’s efforts to find work (or lack thereof) as

evidence that he did not want to work even though Drs. Mekhail and Lorenz said

that he could. The ALJ properly discounted Plaintiff’s allegations for this reason as

well, as a claimant’s “‘lack of effort to find work’ may diminish [his] credibility.”

Sombright v. Astrue, No. 10 C 2924, 2011 WL 1337103, at *11 (N.D. Ill. Apr. 6,

2011) (quoting Simila, 573 F.3d at 520); see also Messerly v. Colvin, No. 12-3207,

2015 WL 6759870, at *8 (C.D. Ill. Nov. 5, 2015) (finding that a lack of work

motivation combined with the ability to work suggested that the claimant “did not

want to work and served to diminish his credibility regarding his disability”).

        Plaintiff challenges this reasoning, arguing that a desire to work is not

inconsistent with an inability to work. But the ALJ did not discount Plaintiff’s

allegations based on a perceived inconsistency between his desire to work and an

inability to work. Instead, the ALJ discounted Plaintiff’s allegations because he did

not try hard enough to find work after his doctors told him that he could return to

work.

        Plaintiff’s related arguments are also unavailing. Although Plaintiff contends

that no evidence in the record shows “that he was offered the use of an employment




                                           26
agency or [that] he would have been able to afford one” [Doc. No. 17-1 at 16], it is

equally true that nothing in the record suggests that Plaintiff could not reach out to

an employment agency on his own or that doing so would cost him any money.

Plaintiff also contends that his testimony shows his belief that he could not work

full time because of his pain. [Id.; Doc. No. 38 at 8.] But the question is whether this

testimony was credible in the first place, so citing it does not show that the ALJ was

required to find that Plaintiff’s pain (as opposed to a lack of desire or motivation)

affected his efforts in looking for work. As such, Plaintiff has not shown that the

ALJ’s interpretation and consideration of his efforts to find work was “patently

wrong.”

      Another reason the ALJ gave to support his subjective symptom evaluation

involved Plaintiff’s testimony about a need to lie down up to 75% of the day. (R. 24.)

The ALJ found this testimony inconsistent with Dr. Lorenz’s June 2010

determination that Plaintiff was at maximum medical improvement. (Id.) The ALJ

also noted that Dr. Lorenz never stated that Plaintiff required prolonged or

frequent rest periods. (Id.) That Plaintiff’s testimony was inconsistent with and

unsupported by his doctor’s evaluations is another legitimate reason for finding his

allegations not fully credible. See Kittelson, 362 F. App’x at 557–58 (upholding an

adverse subjective symptom assessment that was based on discrepancies between

the claimant’s allegations and her doctors’ evaluations); Johnson, 2018 WL

5787121, at *6 (noting that the ALJ could consider the absence of medical opinions

supporting the claimant’s alleged limitations in evaluating his allegations).




                                           27
      Plaintiff, however, maintains that the ALJ erred in finding an inconsistency

between his testimony about a need to lie down up to 75% of the day and Dr.

Lorenz’s “maximum medical improvement” determination. This argument relies on

the fact that Plaintiff’s testimony on this issue and the questions posed by Plaintiff’s

attorney to elicit this testimony are couched in the present tense:

      Q.     Now, you mentioned that you might be able to sit for 30 to 45
      minutes and then have to [lie] down for 45 minutes. Do you have to – do
      you do – do you lie down for a portion of the day? Can you give me an
      idea of how much lying down you do during the day? Is it a quarter of
      the day? Half of the day?

      A.     Yeah, I would say from when I see my wife in the morning to when
      she comes home and we see each other for a few hours until she goes to
      sleep, I mean, other than getting up to use the washroom, doing what I
      can, grabbing my feet and kind of pre-setting stuff, and I say pre-set –
      the milk at the end of the – in the fridge so it’s easy to access and the
      bowls and spoons and stuff. I would say about 70, 75 percent of the time
      I’m [lying] down. Or, going back to [lie] down if not – you know, if I go to
      get the mail, I make the effort to try to get there and back, but then I
      have to [lie] down again.

(R. 75) (emphases added). Thus, according to Plaintiff, his testimony was about his

condition at the time of the hearing—in December 2014—and it does not conflict

with Dr. Lorenz’s opinion about his capabilities in June 2010.

      Plaintiff’s argument overlooks the fact that he cannot establish his

entitlement to DIB based on his condition at the time of the hearing, which took

place years after his insured status expired in September 2011. See Martinez v.

Astrue, 630 F.3d 693, 699 (7th Cir. 2011). Indeed, the ALJ told Plaintiff at the

outset of the hearing that his questions would focus on the December 31, 2007

through September 30, 2011 Relevant Period. (R. 39.) It would not make sense for




                                          28
Plaintiff to testify, and his counsel to ask questions, about his condition in

December 2014. Cf. Skinner v. Astrue, 478 F.3d 836, 842 (7th Cir. 2007) (explaining

that “a claimant represented by counsel is presumed to have made his best case

before the ALJ”).

      Plaintiff likewise ignores the fact that his counsel expressly linked the

question at issue to Plaintiff’s prior testimony about lying down: “Now, you

mentioned that you might be able to sit for 30 to 45 minutes and then have to [lie]

down for 45 minutes.” (R. 75.) That prior testimony was focused not on Plaintiff’s

present condition, but on “a period of time about two years before” Plaintiff’s 2013

surgery. (R. 71–72) (emphasis added). And shortly before this testimony, Plaintiff’s

counsel reminded Plaintiff that “we’re referring to, you know, prior to September

2011” and he indicated that his questions would no longer refer to “the period of

time in question.” (R. 71.) These statements by Plaintiff’s counsel could reasonably

be read as suggesting that all subsequent questions to Plaintiff implicitly referred

to “the period of time in question,” i.e., prior to September 2011. Thus, despite the

use of present tense by Plaintiff and his counsel, it was reasonable for the ALJ to

read Plaintiff’s testimony as referring to his alleged need to lie down during the

Relevant Period and not as of December 2014. See Falls, 2018 WL 5839955, at *11

(“The Court’s role is not to reinterpret [the] evidence, but to merely ensure that the

ALJ’s interpretation was reasonable.”).

      Next, Plaintiff contends that the ALJ failed to discuss Dr. Kirincic’s

examination notes, which reflect limitations in bending with accompanying pain,




                                           29
because they support his allegations of physical limitations. But the Court does not

know which allegations are purportedly supported by Dr. Kirincic’s notes, as

Plaintiff cites seven pages of hearing testimony without explanation. [Doc. No. 17-1

at 17 (citing R. 71–77).] Plaintiff apparently expects the Court to review these pages

and identify for itself the supported allegations and determine their significance.

The Court declines to do so. See Howard v. Inland SBA Mgmt. Corp., 32 F. Supp. 3d

941, 948 (N.D. Ill. 2014) (“It simply is not the court’s job to sift through the record to

find evidence to support a party’s claim.”).

      Lastly, Plaintiff contends that the ALJ erred by failing to discuss all the

factors set forth in SSR 16-3p and, specifically, Plaintiff’s allegations of pain, his

exacerbating pain factors, and his prescribed treatment. As an initial matter,

because the ALJ issued his decision on February 5, 2015 (R. 27), SSR 96-7p applies,

not SSR 16-3p. McCulley v. Berryhill, No. 13 C 6031, 2019 WL 1292982, at *6 n.2

(N.D. Ill. Mar. 20, 2019). Moreover, an ALJ is not required “to analyze and

elaborate on each of” the factors set forth in SSR 96-7p when evaluating a

claimant’s subjective symptom allegations. Clay v. Apfel, 64 F. Supp. 2d 774, 781

(N.D. Ill. 1999); accord Morgan v. Colvin, No. 14 C 3774, 2015 WL 5116961, at *5

(N.D. Ill. Aug. 28, 2015). Nor does the ALJ need to “explicate every piece of evidence

that figures” into his subjective symptom evaluation. Petrie v. Colvin, No. 12 C

4682, 2014 WL 7254448, at *3 (N.D. Ill. Dec. 18, 2014); see also Simila, 573 F.3d at

517 (“[T]he ALJ need not mention every strand of evidence in her decision[.]”).




                                           30
      In any case, the ALJ did discuss the only evidence that Plaintiff says

supports his pain allegations and his exacerbating pain factors, namely Dr.

Kirincic’s July 2011 examination notations. (R. 23–24.) In doing so, the ALJ

recounted many of Plaintiff’s reports of pain and aggravating factors to Dr. Kirincic:

      The claimant returned on July 21, 2011, to see Dr. Marie Kirincic, an
      associate of Dr. Lorenz. He reported increased intermittent pain with
      prolonged sitting and walking and standing for longer than an hour but
      decreased with frequent movement and lying on the left side. . . .
      Extension decreased by 75% with pain in right sacroiliac joint, forward
      bending decreased by more than 25% with pain in right sacroiliac joint
      and bilateral side-bending decreased by 25%.

(R. 23) (emphasis added). Furthermore, the ALJ specifically acknowledged

Plaintiff’s complaints of back pain. (See, e.g., id.) (“The claimant alleges disability

because of constant lower back pain and nerve damage. . . . The record establishes

the claimant has complained of back pain for several years.”).

      As for his prescribed treatment, Plaintiff argues that his “pain medications,

injections, epidurals,” and physical therapy “seemingly” support his allegations.

[Doc. No. 17-1 at 19.] But as with many of his arguments, Plaintiff fails to explain

why this is so. Not all treatments support finding a claimant’s pain allegations

credible; to the contrary, an ALJ may discount a claimant’s allegations based on his

reliance on “routine and conservative” treatment. Bradley v. Colvin, No. 15 C 8107,

2016 WL 5928811, at *14 (N.D. Ill. Oct. 11, 2016). For instance, physical therapy

and epidural injections, which Plaintiff highlights, are generally conservative in

nature. See Schomas v. Colvin, 732 F.3d 702, 709 (7th Cir. 2013) (characterizing

physical therapy as conservative); Olsen v. Colvin, 551 F. App’x 868, 875 (7th Cir.




                                           31
2014) (unpublished decision) (noting that epidural injections are “characterized as

‘conservative treatment’”). Moreover, Plaintiff was “weaning himself off” his pain

medication by January 2010, (R. 334), which would suggest that his pain was not as

severe as he later claimed. In any event, Plaintiff fails to identify the medications

that purportedly support his symptom allegations. Plaintiff has not shown that the

ALJ’s evaluation of his symptoms and allegations was “patently wrong,” as was his

burden. See Horr v. Berryhill, 743 F. App’x 16, 19–20 (7th Cir. 2018) (unpublished

decision). Accordingly, the Court upholds the ALJ’s subjective symptom evaluation.

                                   CONCLUSION

      For the foregoing reasons, Plaintiff’s request to reverse the Commissioner’s

decision is denied, and the Commissioner’s motion for summary judgment [Doc. No.

26] is granted. The Court affirms the Commissioner’s final decision.

SO ORDERED.                                    ENTERED:




DATE:        May 13, 2019                      ___________________________
                                               HON. MARIA VALDEZ
                                               United States Magistrate Judge




                                          32
